The opinion of the court was delivered by
Bermudez. O. J.
This is a contest for the administration of this . succession.
The public administrator first sought the appointment. He was opposed by Ferdinand Weis. These two met opposition from Louis Weis, who urged his own appointment by preference.
The District Judge, after hearing, appointed Ferdinand Weis, dismissing the petition of the public administrator and the opposition of Louis Weis.
The latter appeals, and; the public administrator does not join or ask an amendment of the judgment, which, as to Mm, must remain undisturbed.
Ferdinand and Louis Weis are the brothers of the deceased.'
The main ground upon which the appellant relies to defeat the pretensions of Ferdinand Weis is that he is a debtor of the estate.
It appears that the deceased actually left only'$200 in cash, and $557 in a note, the inventory showing, however, claims amounting to upward of $10,000 against Ferdinand Weis for as much collected by him as the amount of life insurance policies.
*476Those claims were inserted in the inventory, made at the instance of the public administrator, but which is not signed by Ferdinand Weis, who, far from admitting a liability, claims that his brother died owing him as much and more.
It seems that Ferdinand Weis enjoys the confidence of Louis Weis and of their sister, and that it is at their instance that he inter-meddled with the affairs of the estate, to some extent.
He is perfectly reliable, can give a good bond, and if it be true that he is indebted to the estate and fail to charge himself with the debt, when he shall file an account on an opposition, the court will have power to hold him, should the proof warrant.
We think the District Judge exercised a sound discretion in appointing Ferdinand Weis.
Judgment affirmed.